Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
	Claims 1-16, 18-31, 33-35, and 37-39 have been examined in this application.
	The filling date of this application number recited above is 21 December 2017. Domestic Benefit/National Stage priority has been claimed for Provisional Application 62/439,202 in the Application Data Sheet, thus the examination will be undertaken in consideration of 27 December 2016, as the priority date, for applicable claims.
No additional information disclosure statement (IDS) has been filed to date.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16, 18-31, 33-35, and 37-39 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The Claims are directed to an abstract idea, Methods of Organizing Human Activity. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level 
As per Claims 1, 2, and 20, the claims recite “a system for mitigating network performance degradation caused by communication of an anticipatory electronic data message in a system operative to receive an electronic data message via an electronic communications network from a source coupled therewith and directed to a destination application coupled with the system, the electronic data message having been decomposed into a plurality of portions for transmission via the electronic communications network by the source, including a portion comprising electronic data generated according to a message protocol by the source dependent upon an event and a portion comprising electronic data generated according to the message protocol by the source independent of the event, wherein the system does not know when, relative to the event, the source commenced transmission of the electronic data of the event independent portion, the system comprising:
prior to receipt by the destination application, operative to receive therefrom, in any order, each of the plurality of portions of the electronic data message over a period of time and accumulate the plurality of portions, as they are received, in the memory to re-form the electronic data message stored therein for subsequent forwarding to the destination application;
and the application layer of the protocol stack, the application layer including:
operative to automatically analyze the stored received portions of the electronic data message to identify, based on the message protocol, the electronic data of the event dependent and event independent portions thereof and further confirm that early 
operative to, when it is determined that any of the electronic data of the event independent portion was transmitted by the source prior to occurrence of the event:
determine that the event independent portion of the electronic data message is at least partially anticipatory to the event; and
impart a delay in forwarding the electronic data message to the destination application; and
further operative to, when it is determined that none the electronic data of the event independent portion was not transmitted by the source prior to occurrence of the event, forward the electronic data message to the destination application without imparting the delay.”
The limitation of the claims recited above, under its broadest reasonable interpretation, is directed to an organized human activity under fundamental economic practices and/or commercial interactions. The method recited above is drawn to processing messages that are sent by market participants, and the process includes delaying messages in response to an event. As disclosed by Specification [0048] “In the disclosed embodiments, the phrase "financial transaction" will refer to a business transaction involving the purchase or sale of financial instruments, such as futures contracts or options thereon, spread or other combination contracts and the like, as will be described. As was described above, electronic trading systems generally define their business rules and then must ensure transactional determinism in compliance therewith” and also [0051] “An electronic trading system, as described above, is an example of a transaction processing system which may employ the disclosed message processing architecture”, the messages recited by the claims are involved in transactions, which is a fundamental economic practice, by which involves interactions within trading systems and markets, which is a commercial interaction. See also Specification [0082] “As will be described, some embodiments of the system may implement additional functionality to distinguish inadvertent from intentionally optimistic or otherwise optimized user behavior or otherwise mitigate the effects of the disclosed embodiments to avoid unduly penalizing a user for problems beyond their control” and [0030] “Market protection systems may therefore be needed to monitor and evaluate trading activity, detect undesired activity and appropriately react more quickly to mitigate the spread of problems, again without impeding legitimate market operation”, which discusses the goal of the invention involves risk mitigation. According to the 2019 PEG, “fundamental economic principles or practices” include hedging, insurance, and mitigating risk. The term “fundamental” is not used in the sense of necessarily being “old” or “well-known”, although being old or well-known may indicate that the practice is “fundamental”. Also according to the 2019 PEG, “commercial interactions” or “legal interactions” include subject matter relating to agreements in the form of contracts, legal 
This judicial exception is not integrated into practical application. In particular, the claims recite an additional element of a “processor” to perform the method recited above by instructing the abstract idea to be performed “by” this generic computer component. This general computer component is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer system. As disclosed by Specification [0046] the additional element is disclosed as a “general-purpose processor”. Accordingly, this additional element do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Merely implementing the abstract idea using instructions executed on generic computer components is not indicative of integration into a practical application; see MPEP 2106.05(f).
The additional element of “layers of a protocol stack” also recites a generic computer component such that it amounts no more than mere instructions to apply the exception using a generic computer system. As disclosed by Specification [0004] “the OSI model generally specifies seven different layers … and the collection of layers may be referred to as a protocol stack … the terms “layer” and “protocol stack” may also refer to the computer software programs/components which implement the various model layers”, which recites the generic components (layers of the OSI model) are computer software programs/components to be executed by the processor. Accordingly, this additional element do not integrate the abstract idea into a practical Merely implementing the abstract idea using instructions executed on generic computer components is not indicative of integration into a practical application; see MPEP 2106.05(f).
 Additionally, the claims recite an additional element of “receive an electronic data message via an electronic communications network”, “storing computer executable instructions”, and “via signaling”, which is mere data gathering. See Cf. buySAFE v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014) (“That a computer receives and sends the information over a network – with no further specification – is not even arguably inventive.”). Also, the additional element regarding “imparting a delay in forwarding the electronic data message” with respect to determination of the event is manipulating data, by which is applying the generic computer component to apply a rule of when the messages would be sent. Mere data gathering and data manipulation is adding insignificant extra-solution activity to the judicial exception, which is not indicative of integration into a practical application; see MPEP 2106.05(g).
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, considering the additional elements individually and/or as an ordered combination, the additional element of using a computer based system is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer system. Mere instructions to apply an exception using a generic computer system and adding insignificant extra-solution activity to the judicial exception cannot provide an inventive concept. The claims are not patent eligible.
Regarding dependent claims, they are still directed to an abstract idea without significantly more.
Claims 3 and 21 recite “wherein the message receiver receives the data message from a network switch.” (specifying where the message is being received from is merely using a computer as a tool to perform an abstract idea; see MPEP 2106.05(f))
Claim 4 recites “wherein the message receiver is comprised by a network switch.” (specifying where the message is being received from is merely using a computer as a tool to perform an abstract idea; see MPEP 2106.05(f))
Claim 5 recites “wherein at least one of the message receiver, message analyzer, or message processor are implemented using at least one field programmable gate array.” (specifying the device being implemented with a type of an array is mere “apply it”; see MPEP 2106.05(f))
Claim 6 recites “wherein each portion of the received electronic data message includes data indicative of a sequence which is used by the message analyzer to determine the order of the received portions of the electronic data message.” (specifying that the message includes certain data is mere data gathering and/or data manipulation, which is insignificant extra-solution activity; see MPEP 2106.05(g))
Claims 7 and 24 recite “wherein the electronic data message may comprise data indicative of a message type, at least one message characteristic, and a 
Claims 8 and 25 recite “wherein the message type comprises a TCP/IP message.” (specifying that the message is a certain type is mere data gathering and/or data manipulation, which is insignificant extra-solution activity; see MPEP 2106.05(g))
Claims 9 and 26 recite “wherein the message type comprises an Ethernet frame.” (specifying that the message is a certain type is mere data gathering and/or data manipulation, which is insignificant extra-solution activity; see MPEP 2106.05(g))
Claims 10 and 27 recite “wherein the message type comprises a FIX message.” (specifying that the message is a certain type is mere data gathering and/or data manipulation, which is insignificant extra-solution activity; see MPEP 2106.05(g))
Claims 11 and 28 recite “wherein the at least one characteristic is a size of the electronic data message.” (specifying the message data is mere data gathering and/or data manipulation, which is insignificant extra-solution activity; see MPEP 2106.05(g))
Claims 12 and 23 recite “wherein the source corresponds to a computer system associated with at least one of a plurality of market participants.” (specifying where the message is being sent to is merely using a computer as a tool to perform an abstract idea; see MPEP 2106.05(f))
Claims 13 and 31 recite “wherein the message analyzer is further configured to cause a disconnection of a connection to the electronic communications network for the source of the electronic data message when the electronic data message is one of a plurality of received electronic data messages received from the source and a network activity level for the source, as determined by the plurality of received electronic data messages received from the source, exceeds a network activity level threshold as determined by the message analyzer.” (causing a disconnection from the network based on a rule, e.g. threshold, is mere instructions to implement an abstract idea on a computer; see MPEP 2106.05(f))
Claim 14 recites “wherein forwarding the electronic data message to the destination application further comprises transmitting the electronic data message to a network switch.” (specifying where the message is being sent to is merely using a computer as a tool to perform an abstract idea; see MPEP 2106.05(f))
Claim 15 recites “wherein forwarding the electronic data message to the destination application further comprises transmitting the electronic data message to a financial market.” (specifying where the message is being sent to is merely using a computer as a tool to perform an abstract idea; see MPEP 2106.05(f))
Claim 16 recites “wherein the message analyzer is further configured to impart the delay by transmitting the electronic data message to a buffer.” (specifying 
Claim 18 recites “wherein the delay is computed based on a size for the electronic data message, calculating a product of the size and a serialization time for the electronic data message, and the message processor is further operative to add the product to a time of receipt for the electronic data message.” (computing the delay based on the received data is mere “apply it” and adding a time of receipt to the message is mere data gathering and/or data manipulation, which is insignificant extra-solution activity; see MPEP 2106.05(f) and 2106.05(g))
Claim 19 recites “wherein the delay is computed based on a variance in serialization time for the electronic data message and the message processor is further operative to add the variance to a time of receipt for the electronic data message.” (computing the delay based on the received data is mere “apply it” and adding a time of receipt to the message is mere data gathering and/or data manipulation, which is insignificant extra-solution activity; see MPEP 2106.05(f) and 2106.05(g))
Claim 22 recites “wherein each portion of the received electronic data message includes data indicative of a sequence.” (specifying that the message contains certain data is mere data gathering and/or data manipulation, which is insignificant extra-solution activity; see MPEP 2106.05(g))
Claim 29 recites “wherein analyzing the electronic data message comprises calculating a size for the electronic data message, calculating a product of the 
Claim 30 recites “wherein analyzing the electronic data message comprises calculating a variance in serialization time for the electronic data message and imparting the delay further comprises adding the variance to a time of receipt for the electronic data message.” (calculating data from received data is mere “apply it” and adding a time of receipt to the message is mere data gathering and/or data manipulation, which is insignificant extra-solution activity; see MPEP 2106.05(f) and 2106.05(g))
Claim 33 recites “wherein processing the electronic data message comprises transmitting the electronic data message to a network switch after imparting the delay.” (specifying where the message is being sent to is merely using a computer as a tool to perform an abstract idea; see MPEP 2106.05(f))
Claim 34 recites “wherein processing the electronic data message comprises transmitting electronic data message to a financial market after imparting the delay.” (specifying where the message is being sent to is merely using a computer as a tool to perform an abstract idea; see MPEP 2106.05(f))
Claim 35 recites “wherein imparting the delay comprises adding the electronic data message to a buffer.” (specifying that the delay is to add certain data is 
Claims 37, 38, and 39 recite “wherein the delay includes a predetermined duration less than 10 microseconds.” (specifying the delay duration is mere data gathering and/or data manipulation, which is insignificant extra-solution activity; see MPEP 2106.05(g))
	These additional steps of each claims fail to remedy the deficiencies of their parent claim above because they are merely further limiting the rules used to conduct the previously recited abstract idea and are therefore rejected for at least the same rationale as applied to their parent claim above.
	Claims 3-16, 18-19, 21-31, 33-35, and 37-39, when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are sufficient to integrate into a practical application and do not amount to significantly more than the judicial exception. Similarly to the independent claims, each claim recites using a generic computer component to perform the abstract idea as mentioned above, and/or adds insignificant extra-solution activity to the judicial exception. Therefore, prong 2 and step 2B analysis are similar to above and these claims are not eligible.
Therefore, Claims 1-16, 18-31, 33-35, and 37-39 are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Response to Arguments
Applicant's arguments, filed 13 December 2021, with respect to 35 U.S.C. 101 rejection have been fully considered but they are not persuasive.
Applicant argues, see page 13, that the one cannot simply send along a first paper letter with an addressee, an introduction and conclusion and then later send along a second paper letter the containing substance and have the letters treated as if they were sent together. However, this is known to be performed mentally by a human ‘pencil and paper’ systems when separate documents are filed to a business and later organized and joined as part of a single file.
Applicant argues, see pages 13 and 16-17, that the claims are not directed to an abstract idea under mental process. From the previous office action, Non-Final Rejection (Paper No. 20210909) and as discussed above under 35 U.S.C. 101 rejection, the claims fall within “certain methods of organizing human activity” grouping of abstract ideas, specifically “fundamental economic principles or practices” and/or “commercial interactions”. As disclosed by Specification [0048] and [0051] the messages recited by the claims are involved in transactions, which is a fundamental economic practice, by which involves interactions within trading systems and markets, which is a commercial interaction. Additionally, Specification [0082] and [0030] discusses the goal of the invention involves risk mitigation. Therefore, the claims are directed to an abstract idea.
Applicant argues, see page 16, that “the claims are akin to Example 37, claim 2 of “Subject Matter Eligibility Examples: Abstract Ideas”, published by the USPTO on January 7, 2019 … The claims do not recite a mental process because the claims, under broadest reasonable interpretation, do not cover performance in the mind but for the recitation of generic computer components. Furthermore, the claims do not recite any method of organizing human activity, such as a fundamental economic concept or managing interactions between people. Finally, the claim does not recite a mathematical relationship, formula, or calculation”. Claim 2 of Example 37 does not 
Applicant argues, see pages 13-14 and 17-20, that the claims are integrated into a practical application of the exception. Examiner respectfully disagrees.
In DDR Holdings, the court found that the additional elements did amount to more than merely instructing that the abstract idea should be applied on the Internet. DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1259, 113 USPQ2d 1097, 1107 (Fed. Cir. 2014). The claims at issue specified how interactions with the Internet were manipulated to yield a desired result—a result that overrode the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink.  In contrast, the claims of the present application only recite the determination of imparting a delay to the message in response to the received data, by which does not involve any specific interactions to trigger a result, but simply instructs the generic computer 
Applicant argues, see pages 18-20, that the claims are integrated into a practical application that is useful because it provides the technological benefit of reduced network degradation. Examiner respectfully disagrees. The currently presented claims do not recite any clear evidence of reducing network degradation, but merely recites an implementation of a rule based on the input message (e.g. determine a portion of the message whether it is partially anticipatory to the event or not) and produce an output action (e.g. delay of forwarding the message). Merely implementing the abstract idea using instructions executed on generic computer components is not indicative of integration into a practical application; see MPEP 2106.05(f).
Applicant argues, see page 20, “accordingly, similar to Finjan (and DDR), the claims provide an improvement to a specific technology and as such are not abstract”. Examiner respectfully disagrees. The Finjan decision confirms that software based innovations can make "non-abstract improvements to computer technology" and be deemed patent-eligible subject matter. The "behavior-based" approach to virus scanning was pioneered by Finjan and is disclosed in the '844 patent's specification. In contrast to traditional "code-matching" systems, which simply look for the presence of known viruses, "behavior-based" scans can analyze a downloadable's code and determine whether it performs potentially dangerous or unwanted operations-such as 
Applicant argues, see pages 20-24, that the claims recite significantly more than the judicial exception. Examiner respectfully disagrees. The claims reciting the interaction of layers of protocol stack, as the applicant contents on page 22, is not significant because as recited by Specification [0004] the layers are from a generic OSI model, by which are computer software programs/components to be executed by the processor. The generic components (layers) are merely used as a tool to perform the abstract idea, which is not indicative of an inventive concept (aka “significantly more”). 
Applicant argues, see page 22, that “one of the dependent claims recite features that amount to something more. In particular, dependent claims 37-39 recite …” Examiner respectfully disagrees. Specifying the delay duration of the output action is mere data gathering and/or data manipulation (e.g. selecting a type of data to be manipulated), which is adding insignificant extra-solution activity to the judicial exception; see MPEP 2106.05(g).
Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) (“We do not agree… that the addition of merely novel or non-routine components to the claimed idea necessarily turns an abstraction into something concrete”), Mayo Collaborative Servs. V. Prometheus Labs., Inc., 566 U.S. 66, 90 (2012) (holding that a novel and nonobvious claim directed to a purely abstract idea is, nonetheless patent ineligible), and Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016) (“[A] claim for a new abstract idea is still an abstract idea”). Therefore, considering the claims individually or as a whole, is directed to a patent-ineligible abstract idea that is not integrated into a practical application, and does not include an inventive concept, thus the 35 U.S.C. 101 rejection is maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Mannix (U.S. 2013/0297478) discloses a method including receiving one or more transaction messages, where the one or more transaction messages include one or more orders or order commitments to be executed on the financial market; and imposing one or more delays on the one or more orders or order commitments using a delay algorithm.
AISEN et al. (U.S. 2015/0088726) discloses systems, methods, and machine-interpretable programming or other instruction products for the management of data transmission by multiple networked computing resources. In particular, the disclosure relates to the synchronization of related requests for transmitting data using distributed network resources.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M Behncke can be reached on 571-272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







	
	/CHRISTINE M BEHNCKE/           Supervisory Patent Examiner, Art Unit 3697